COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Tamika Chelsea Harris, as HOA Board Member, Eliza Molina as HOA
                          Board Member, and Mittie Wilson, as HOA Board Member v. Blue
                          Creek (Houston) Homeowners' Association, Inc.

Appellate case number:    01-20-00113-CV

Trial court case number: 2019-47627

Trial court:              151st District Court of Harris County

       Appellants’ emergency motion for a stay of the trial court proceedings is denied.

       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd__________
                              Acting individually

Date: February 11, 2020